Citation Nr: 1105598	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  02-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel



INTRODUCTION

This matter initially came before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Louisville, Kentucky in which the RO granted 
service connection for PTSD and assigned a 30 percent disability 
evaluation effective February 3, 2000. See December 2000 rating 
decision.  The appellant, who served on active duty from May 1966 
to May 1968, appealed the assigned disability rating to the BVA.  
Thereafter, the RO referred the case to the Board for appellate 
review.    

The Board issued a decision in February 2005 in which it granted 
the appellant an increased disability rating of 50 percent for 
his service-connected PTSD, but no more, for the appeal period. 
See February 2005 BVA decision; see also March 2005 rating 
decision (the RO increased the appellant's disability rating from 
30 percent to 50 percent effective February 3, 2000); July 2006 
rating decision (the appellant's 50 percent PTSD disability 
rating was continued by the RO).  The appellant appealed the 
Board's assignment of a 50 percent PTSD disability rating to the 
United States Court of Appeals for Veterans Claims ("CAVC" or 
"Court").  Ultimately, in a November 2008 order, the Court 
remanded the Board's February 2005 decision in light of a Joint 
Motion for Partial Remand submitted by the parties. See October 
2008 Joint Motion for Partial Remand; November 2008 CAVC order; 
see also February 2007 CAVC memorandum decision (CAVC remanded 
the appeal to the Board for the purpose of ruling on a motion for 
reconsideration submitted by the appellant); June 2007 BVA denial 
of motion for reconsideration.  After the case was returned, the 
Board remanded the appellant's appeal for further development. 
See October 2009 BVA decision.  In doing so, the Board determined 
that a claim of entitlement to a total disability rating based on 
individual unemployability ("TDIU") had been raised by the 
appellant and was properly before the Board. Id., p. 4, citing 
Rice v. Shinseki, 22 Vet App. 447 (2009).  The appellant's TDIU 
claim was also remanded for RO adjudication. Id., pgs. 4-7.     
 


In a March 2010 Supplemental Statement of the Case, the RO 
confirmed and continued the appellant's 50 percent PTSD 
disability rating, and also denied the appellant's claim of 
entitlement to individual unemployability. See March 2010 
Supplemental Statement of the Case, pgs. 18-22.  After the appeal 
was returned to the Board for further review, the appellant's 
attorney requested in a letter dated in July 2010 that the Board 
hold the case in abeyance until, at least, October 2, 2010 in 
order for additional evidence and argument to be presented for 
the Board's consideration. See July 2010 letter from appellant's 
counsel.  To date, no additional evidence has been associated 
with the claims file.  As such, the Board proceeds with its 
analysis of the appellant's appeal.  

In doing so, the Board notes that although the RO has recertified 
the case to the Board, a review of the record as a whole reveals 
that part of the development the Board requested in its October 
2009 decision has not been adequately completed.  As such, the 
issue pertaining to the appellant's claim of entitlement to a 
TDIU will be addressed in the REMAND portion of the decision 
below and is hereby REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's claim of entitlement to an increased rating 
for his service-connected posttraumatic stress disorder has been 
obtained.

2.  The more probative and persuasive evidence of record reveals 
that for the duration of the appellant's appeal, the appellant's 
posttraumatic stress disorder has been manifested by (at worst) 
mild-to-moderate symptoms such as mood disturbances (i.e. 
depression and anxiety); rambling and sometimes intrusive 
thoughts; sleep disturbances; variability in concentration; anger 
and irritability; occasional flashbacks; nightmares; 
estrangement; hypervigilance; exaggerated startle response; 
intermittent periods of inability to perform occupational tasks; 
and difficulty in establishing effective work and social 
relationships. 

CONCLUSION OF LAW

The schedular criteria for an initial disability rating in excess 
of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.125 - 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the appellant's request for an increased rating 
for his service connected PTSD, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board initially observes for the record that the U.S. 
Court of Appeals for Veterans Claims (the "Court") has held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's service 
connection PTSD claim was granted and a disability rating and 
effective date assigned in the December 2000 rating decision on 
appeal.  Thus, VA's duty to notify under 38 U.S.C.A. § 5103(a) 
was discharged at that time. See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

However, regardless of the foregoing, the Board observes that the 
RO in this case provided two (2) separate letters to the 
appellant dated in July 2001 and November 2009 which fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These letters, sent prior to and subsequent to the 
adjudication of the appellant's increased rating claim, 
essentially notified the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to his PTSD 
claim; informed the appellant that additional information or 
evidence was needed to support his claim; and asked the appellant 
to send this information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II]; Vazquez-Florez v. Peake, 22 Vet. 
App. 37 (2008).  Although the November 2009 letter was sent to 
the appellant after his initial claim was certified on appeal, 
the Board finds the timeliness of this letter not to be 
prejudicial to the appellant since he was provided adequate 
notice, his increased rating claim was readjudicated, and the 
appellant was provided a Supplemental Statement of the Case in 
March 2010. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) was revised during the pendency of this 
appeal.  These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that 
if VA does not receive the necessary information and evidence 
requested from the claimant within one year of the date of the 
notice, VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the information 
and evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt 
of a Notice of Disagreement ("NOD") or when, as a matter of 
law, entitlement to the benefit claimed cannot be established.  
VA may continue to have an obligation to provide adequate section 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the appellant's service treatment 
records, VA treatment records and identified private medical 
records have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided in 
the merits portion of this decision, is available and not part of 
the claims file.  In this regard, the Board observes that the 
appellant has been afforded several VA examinations in connection 
with his PTSD claim. See VA examination reports dated in July 
2000, September 2001 and March 2010; 38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
medical opinions obtained in this case are adequate as they are 
predicated on a review of medical records; contain a description 
of the history of the disability at issue; document and consider 
the appellant's complaints and symptoms; and include medical 
opinions addressing the medical questions raised in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA medical examinations and opinions 
pertaining to the PTSD issue on appeal has been met. See 
38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See November 2009 letter 
from the RO to the appellant; Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Regardless, since the Board concludes 
below that the assignment of a disability rating in excess of 50 
percent for the duration of the appellant's appeal is not 
warranted, any questions as to other potential disability ratings 
or effective dates to be assigned to the appellant's PTSD claim 
are rendered moot; and no further notice is needed. Id.  
Therefore, since there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of the increased rating issue on appeal, the 
Board finds that any such failure is harmless and proceeds with a 
merits adjudication of the appellant's PTSD claim. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

B.  Law and Analysis

As discussed in the Introduction above, the RO granted service 
connection in this case for PTSD in the December 2000 rating 
decision on appeal.  The RO assigned an initial disability rating 
of 30 percent effective February 3, 2000 under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The appellant disagreed 
with the assigned rating and appealed the RO's decision to the 
Board on the basis that his PTSD was more disabling than 
currently evaluated.  After reviewing the evidence of record, the 
Board increased the appellant's PTSD disability rating from 30 
percent to 50 percent, effective February 3, 2000. February 2005 
BVA decision.  In doing so, the Board effectively assigned the 
appellant a 50 percent disability rating for his PTSD for the 
duration of his appeal.  The appellant essentially contends that 
his PTSD is more disabling than currently evaluated and has 
continued his appeal for an increased rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions and 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. § 
4.3.  While a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings shall be based, as far as practicable, upon the average 
impairment of earning capacity with the additional provision that 
the Secretary of Veterans Affairs shall from time to time 
readjust the Schedule of Ratings in accordance with experience.  
In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).

The appellant's PTSD has been evaluated under the general rating 
formula for mental disorders.  Under Diagnostic Code 9411, a 50 
percent disability rating requires a showing of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and-long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing effective work and 
social relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)). See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Within the DSM-IV, Global Assessment Functioning 
("GAF") scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
appellant's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders. See Massey v. Brown, 
7 Vet. App. 204 (1994).  

In this case, the appellant has been assigned GAF scores (or 
ranges of scores) of 
45-50, 55, 55-60 and 68-70. See October 2000 private medical 
report; VA examination reports dated in July 2000, September 2001 
and March 2010; August 2004 private consultative examination 
report; VA medical records dated in April 2005.  Typically, GAF 
scores ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational or school functioning (e.g., occasional truancy, or 
theft within the household), but, the person generally functions 
pretty well and has some meaningful interpersonal relationships.  
GAF scores ranging from 60 to 51 generally reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social and occupational 
functioning (e.g., friends, conflicts with peers or co-workers).  
Additionally, scores ranging from 50 to 41 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep job).    

Turning to the merits of the appellant's claim, the record 
reveals that the appellant was seen in October 1999 by M.S., 
M.S.S.W. for thoughts related to his service in Vietnam. See 
private medical records dated in September 1999 and October 1999.  
At that time, the appellant reported that he had trouble 
expressing loving feelings, had nightmares, and experienced 
difficulty maintaining interest in significant activities. Id.  
He also indicated that he only had 2 or 3 friends and had no 
hobbies except gardening. Id.  On examination, the appellant 
exhibited appropriate speech, was oriented to time, place, and 
person, and had normal memory function. Id.  However, he 
complained of nightmares, anxiety, and intrusive thoughts. Id.  
M.S. determined that the appellant was experiencing "severe" 
PTSD symptoms, including nightmares, intrusive thoughts, 
diminished interest, feelings of estrangement from others, 
restricted affect, irritability, poor concentration, 
hypervigilance, and exaggerated startle response. Id.  In doing 
so, however, M.S. noted that the appellant had strength in his 
long-term marriage and employment, and had good support from his 
family.  In January 2000, M.S. again stated that the appellant 
suffered from "severe" PTSD. See letter from K.S., M.S.S.W. 
dated in January 2000.  He indicated at that time that the 
appellant's PTSD symptoms had hindered him in reaching his full 
employment potential; and that his psychological condition was 
the direct result of his Vietnam combat experience. Id.; see also 
letter from K.S., M.S.S.W. dated in March 2001 reiterating the 
information set forth in his January 2000 letter.    

At a July 2000 examination with a VA medical doctor, the 
appellant reported having nightmares, social isolation, poor 
sleep, dysphoria in remembering events from service, and 
expressions of regret for not having a better relationship with 
his children. See July 2000 VA examination report.  On 
examination, the examiner reported that the appellant was not 
hyperalert or nervous; did not display any inappropriate 
behaviors; did not display any emotional dyscontrol or anger; and 
also did not appear delusional or psychotic. Id.  The appellant 
denied experiencing auditory or visual hallucinations, suicidal 
or homicidal ideations at that time, but stated that he avoided 
crowds. Id.  He showed no deficit in his ability to attend to 
personal hygiene and other basic activities of daily living, and 
exhibited no evidence of memory loss or impairment. Id.  The 
appellant was ultimately diagnosed with depressive disorder, not 
otherwise specified, with anxiety.  The VA medical doctor who 
examined him stated that the appellant had some symptomatology 
consistent with what may be PTSD, but asserted that it was 
insufficient at the present time to diagnose PTSD. Id.  He 
assigned the appellant a GAF score of 58-60. Id.  In doing so, 
the doctor stated that despite the appellant's depressive 
symptomatology, he had maintained a fulltime job throughout his 
adult life, had a long and stable marriage, and good family 
relationships. Id.  

Thereafter, during a VA outpatient appointment in August 2000, 
the appellant was reported as being cooperative, with coherent 
thought content, intact insight and goal-directed thoughts. See 
August 200 VA medical records.  The appellant's  memory and 
concentration were reported as being fair at that time; with an 
affect that was noted as appropriate. Id.  The appellant was also 
noted to be oriented to time, place, and person. Id.  Although 
the medical record indicates that the appellant had previous 
thoughts of suicide, it also noted that the appellant denied 
panic attacks and obsessive or compulsive thoughts. Id.  
Ultimately, the appellant was diagnosed with dysthymia and mild 
PTSD symptoms. Id.  


An October 2000 psychological evaluation report contained in the 
claims file from M.L.B., Ph.D., notes that the appellant was seen 
for complaints of mood problems, anxiety, depression, nightmares, 
flashbacks, and irritability. See October 2000 private medical 
records.  The appellant reported at that time that he experienced 
mood swings that interfered with his family relationships, marked 
reductions in his ability to concentrate and "emotional 
numbing." Id.  On examination, the appellant was found to be 
coherent with an appropriate affect, but also depressed and 
anxious clinically. Id.  Dr. B. noted that the appellant's mood 
contributed to variability in his concentration and attention; 
and that he exhibited a significant degree of emotional 
interference with optimal social and vocational functioning. Id.  
He ultimately diagnosed the appellant with PTSD and depressive 
disorder; with an assigned GAF score of 55. Id.  

Thereafter, the appellant was afforded a VA examination in 
September 2001. See September 2001 VA examination report.  At 
that time, the appellant complained of nightmares occurring 
approximately once per month, depression, flashbacks, difficulty 
concentrating, irritability, and anger. Id.  On examination, the 
appellant's affect was described as depressed and anxious.  The 
appellant denied hallucinations and homicidal ideations; he also 
exhibited no psychotic symptoms.  He acknowledged prior suicidal 
ideation, but denied any attempts.  His memory was described as 
being grossly intact, with good attention and concentration.  His 
insight and judgment were also good.  Following an examination, 
the appellant was diagnosed with PTSD and dysthymic disorder and 
assigned a GAF score of 68-70. Id.  The examiner asserted that 
the appellant did not clinically meet the diagnostic criteria for 
PTSD, but that he did appear to have minimal psychosocial 
impairment related to PTSD.  The examiner further noted that the 
appellant had been employed for 19 years by the same employer and 
had been married for 34 years in a "pretty good" marriage. Id.  

A private medical consultative examination report dated in August 
2004 revealed that the appellant was a polite and respectful man, 
who understood instructions. See August 2004 private consultative 
examination report.  The appellant was noted to be appropriately 
alert and attentive, with clear and focused thought processes. 
Id.  He was also appropriately oriented to time, date, place, 
person and the purpose of his evaluation. Id.  The appellant's 
speech was presented with normal volume, rate and tone; and was 
also noted to be articulate, relevant and coherent. Id.  While 
the appellant's mood was found to be depressed with blunted 
affective features, the appellant had appropriate rapport and 
communication that was maintained throughout the evaluation. Id.  
His concentration and immediate memory were also found to be 
mixed, but remote memory was found to be generally consistent. 
Id.  The appellant also reported at that time that he had heard 
voices on three or four occasions within the six months prior to 
his examination. Id., p. 7.  In light of this and other 
psychosocial stressors consisting of occupational problems, 
economic problems, physical health problems and accompanying 
limitations in functioning, the appellant was ultimately 
diagnosed with a single episode of severe major depression and 
PTSD. Id.  He was assigned a GAF score range of 45 to 50. Id.    

However, during an April 2005 VA intake consultation, the 
appellant's mental status examination revealed that while the 
appellant admitted to experiencing such PTSD symptoms as 
irritability, poor impulse control, trouble sleeping, loss of 
energy and social withdrawal, he denied having obsessive or 
compulsive behavior and also reported that his anxiety had 
improved with the help of medications. See April 2005 VA medical 
records.  The appellant was reported as having a depressed and 
irritable mood, with fair judgment and poor concentration. Id.  
However, the examiner also described him as being alert, dressed 
appropriately, with intact insight and coherent thought content. 
Id.  While the appellant's speech was reported to be soft and 
slow with long pauses, his thought process was noted as being 
goal directed and his memory was found to be good. Id.  After 
being diagnosed with PTSD, the appellant was assigned a current 
GAF score of 58. Id.  The appellant's highest GAF score in the 
last year was reported as 60. Id.   

The Board observes that the claims file also contains private 
medical records dated from September 1999 to April 2008 
pertaining to the appellant's individual mental health therapy 
that reveal that the appellant was reported as consistently being 
"fairly stable" with a prognosis that was found to be excellent 
as of April 2008. See private medical records.  While these 
records indicate that the appellant continued to experience 
depression, this symptomatology was noted as being mild. See 
private medical records dated in April 2003, January 2006 and 
February 2006.  VA medical records dated from March 2005 to March 
2010 also reveal that while the appellant continued to experience 
anxiety that was on occasion "out of control" (see February 
2006 VA medical records), this anxiety ultimately improved with 
medication and the appellant was noted as being able to sleep 
better. See VA medical records dated in February 2007 and 
September 2008.  Other VA medical records reveal that during some 
of the appellant's more recent VA medical visits, his examiners 
reported that he had no suicidal ideation, homicidal ideations, 
audio hallucinations or visual hallucinations; additionally, his 
insight and judgment appeared to be intact. See October 2009 VA 
medical records; see also VA medical records dated in March 2010 
(a screen assessment conducted after the appellant underwent 
surgery for esophageal cancer indicated that the appellant was 
found to be a low risk potential for suicidal behavior).   

Lastly, the Board observes that the most recent medical evidence 
associated with the claims file is a VA examination report dated 
in March 2010. See March 2010 VA examination report.  This 
examination, conducted for the purpose of determining whether the 
appellant's PTSD symptomatology had worsened since his September 
2001 VA examination (see October 2008 Joint Motion for Partial 
Remand; October 2009 BVA decision; February 2010 request for VA 
examination), reveals that a VA clinical psychologist obtained a 
medical history from the appellant; reviewed the appellant's 
medical records; reviewed the other evidence contained in the 
appellant's VA claims file; and conducted a mental status 
examination upon the appellant. Id.  In doing so, the 
psychologist reported that the appellant was clean, neatly 
groomed and appropriately dressed. Id.  His speech was found to 
be spontaneous and clear; his affect was normal; and the 
appellant's psychomotor activity was reported as being 
unremarkable. Id.  The appellant's attention was also noted to be 
intact and his thought content was unremarkable. Id.  However, 
the appellant's thought process was reported as "rambling." Id.  
The appellant denied having obsessive or ritualistic behavior at 
that time; and also indicated that he did not have panic attacks, 
homicidal thoughts or episodes of violence. Id.  Although he 
indicated that he did have passive suicidal thoughts on 
occasions, the appellant reported that he would never carry out 
such thoughts because he did not want to hurt his family and 
suicide went against his religious beliefs. Id.  Lastly, in terms 
of memory, the appellant was found to have remote and recent 
memory that was mildly impaired. Id.  

After addressing the appellant's PTSD symptoms and administering 
the Beck Depression Inventory-2nd Edition, the March 2010 VA 
psychologist diagnosed the appellant with (among other things) 
chronic PTSD in partial remission with depressed mood and 
adjustment disorder with depressed mood secondary to esophageal 
cancer and a heart attack. Id., p. 12.  In doing so, the 
psychologist stated that even though the appellant had a 
documented history of PTSD and continued to endorse many PTSD 
symptoms, he appeared to be somewhat improved and no longer met 
the full criteria for PTSD. Id.  He reported that the only re-
experiencing symptoms the appellant endorsed were recurrent 
nightmares, but even his combat-related nightmares were reported 
too infrequently to meet criterion B of PTSD. Id.  He also 
reported that the appellant failed to meet criterion C of PTSD 
because he only met two of the required three avoidance symptoms. 
Id.  In giving the appellant a diagnosis of PTSD in partial 
remission, the examiner referred to the appellant's residuals 
symptoms of PTSD that included markedly decreased interest in 
activities the appellant used to enjoy; feelings of detachment 
and estrangement from others; problems falling and staying 
asleep; problems with concentration and hyperviglance. Id.  He 
stated that in addition to PTSD symptoms, the appellant reported 
an increase in depressed mood and depressive symptoms that 
appeared to be secondary to the appellant's deterioration in 
physical health (particularly the news that he had esophageal 
cancer). Id.  In light of the foregoing, the examiner assigned 
the appellant a current GAF score of 60 and added comments to his 
report that supported the assignment of this score. Id., pgs. 12-
13.  

In commenting on changes in functional status and quality of life 
since the appellant's September 2001 VA examination, the March 
2010 VA psychologist found that the appellant's PTSD symptoms 
were mild in severity in relationship to his employment and would 
likely contribute to some anxiety when meeting with customers and 
some mild decrease in productivity as a result of poor sleep, 
problems concentrating and hypervigilance. Id., p. 13.  He 
specifically indicated, however, that the appellant resigned from 
his job 6 or 7 years before as a result of back problems. Id.  In 
regards to family and social relationships, the psychologist 
found the appellant to be mildly impaired in terms of 
psychosocial functioning in light of his distant interpersonal 
relationships and lack of socializing. Id.  The appellant's 
depressive symptoms, which were found to have increased in 
severity due to the appellant's deteriorating health, were not 
found to cause any additional impairment in psychosocial or 
occupational functioning. Id., pgs. 13-14.  Ultimately, the 
examiner found that the appellant experienced occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks due to PTSD signs and 
symptoms, with psychosocial impairment described as moderate and 
occupational functioning described as mild. Id., p. 14.  In doing 
so, the examiner specifically stated that the appellant did not 
experience reduced reliability and productivity due to his PTSD 
symptoms, much less total occupational and social impairment due 
to such symptoms or deficiencies in most areas. Id.  As such, he 
ultimately found that while the appellant's PTSD symptomatology 
had worsened in severity since his September 2001 VA examination, 
the increase was to a mild degree. Id., pgs. 15-16.  

Following a complete review of the evidence of record, the Board 
finds that the overall medical evidence in this case reflects 
that the appellant's PTSD demonstrates (at the very most) 
occupational and social impairment with reduced reliability and 
productivity that meets the criteria for (at most) a 50 percent 
disability rating for the duration of the appellant's appeal.  In 
this regard, the Board acknowledges that certain evidence in the 
claims file has described the appellant's PTSD in the past as 
"severe" (see private medical records dated in October 1999, 
January 2000 and March 2001) with a GAF score range of 45 to 50 
(August 2004 private consultative examination report).  However, 
the overall medical evidence indicates that the appellant's 
symptomatology has been found to be within the range of what 
would be considered minimal, mild or (at worst) moderate 
impairment throughout this appeal. See VA examination reports 
dated in July 2000, September 2001 and March 2010; October 2000 
private medical records; April 2005 VA medical records; private 
medical records dated from September 1999 to April 2008; VA 
medical records dated from March 2005 to March 2010.  


In this regard, the Board observes that although the appellant 
has reported experiencing such symptoms as hypervigilance, 
difficulty sleeping, and having a lack of friends and hobbies, 
the evidence reveals that he has not exhibited symptoms analogous 
to obsessional rituals, illogical speech, or near-continuous 
panic or depression affecting his ability to function 
independently, such that a rating in excess of 50 percent is 
warranted.  In addition, while the appellant has reported having 
feelings of estrangement from others and the claims file contains 
some evidence of suicidal ideation (see March 2002 statement from 
the appellant's wife; April 2004 Mental Residual Functional 
Capacity Assessment), there is no evidence of record indicating 
that the appellant has attempted suicide, has experienced spatial 
disorientation or has neglected his personal appearance or 
hygiene.  Notably, the examination reports of record also 
specifically note that the appellant has denied, in pertinent 
part, delusions, hallucinations, and homicidal ideations.  With 
respect to near-continuous panic, VA outpatient treatment records 
dated in August 2000 note that the appellant denied having panic 
attacks at all.  In addition, while there is evidence of 
depression, the record does not show "near continuous" 
depression that affects the appellant's ability to function 
independently.

In terms of the appellant's social impairment, the Board 
acknowledges that certain medical providers have indicated that 
appellant exhibits a significant degree of emotional 
interference, with optimal social and vocational functioning. 
See, e.g., June 2000 VA examination report.  However, the 
evidence of record does not illustrate that the appellant 
experiences an inability to establish and/or maintain 
relationships or that he has impairment of such a severity as a 
result of his PTSD that creates deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood 
(consistent with the assignment of a 70 percent rating).  In this 
regard, as mentioned above, the evidence in this case shows that 
the appellant has been married to his spouse since he was 20 
years old; and that he has a relationship with his spouse, 
children and grandchildren that has been found to be mildly 
impaired as a result of his PTSD. See August 2004 private 
consultative examination report, p. 5; March 2002 statement from 
the appellant's wife (the appellant's spouse indicated that the 
appellant's family relationships were strained due to the 
appellant's moodiness, anger and tendency to be distant); March 
2010 VA examination report.  

As to issue of employment, the record shows that the appellant 
has been unemployed since approximately September 2003; and that 
he believes his unemployment is the result of his PTSD. See, 
e.g., April 2005 VA medical records.  However, as mentioned 
previously, evidence in the claims file indicates that the 
appellant did not leave his job as a result of symptomatology 
associated with his PTSD, but rather because of back problems he 
was experiencing. See March 2010 VA examination report; see also 
August 2004 private consultative examination report, p. 5 (the 
appellant reported that while working, his productivity was good, 
he had a fair relationship with his supervisors and a good 
relationship with co-workers).  Notably, although the claims file 
contains a response to a VA request for employment information 
from the appellant's former employer as to why the appellant was 
no longer working with that company, the Board observes that the 
employer did not reference any specific behavior on the 
appellant's part in the response form that contributed to his 
termination, even though it appears that "PTSD" was written on 
the form when it was provided to the employer in the section of 
the form asking why the appellant was not working.  See 
attachment to November 2009 TDIU application (partially completed 
VA Form 21-4191 which appears to have been filled out by 
appellant and subsequently provided to the Veteran's former 
employer); see also completed November 2009 VA Form 21-4191 
response from the appellant's employer.  On the completed form, 
the Veteran's former employer indicated that the last year of the 
Veteran's employment, he was working parttime and that no 
concessions were made to the Veteran by reason of age or 
disability.  It was also reported that the Veteran had lost no 
time during the 12 months preceding the last date of his 
employment (April 2003) due to disability. 

In determining that the appellant does not meet the schedular 
criteria for a 70 percent disability rating or higher at this 
time, the Board relies upon the overall evidence of record which 
reflects that the appellant's PTSD symptoms were found to be 
previously minimal-to-mild in nature; and are now, at most, mild-
to-moderate in terms of severity. See March 2010 VA examination 
report.  In doing so, the Board places great weight on the 
evaluations of the trained clinicians who have interviewed the 
appellant; and finds that the GAF scores assigned to the 
appellant's PTSD symptomatology in July 2000 (a GAF score of 58-
60), October 2000 (a GAF score of 55), September 2001 (a GAF 
score of 68-70), April 2005 (a GAF score of 58, with a score of 
60 as the highest score for the previous year) and March 2010 (a 
GAF score of 60) are more persuasive when viewed together than 
the GAF score range of 45 to 50 assigned to the appellant in 
August 2004 (see August 2004 private consultative examination 
report) as these scores are reflective, together, of mild-to-
moderate symptoms or mild-to-moderate difficulty in social and 
occupational functioning.

In making the above-referenced determinations, the Board 
acknowledges that the appellant's PTSD symptomatology has 
included an affect described as anxious and depressed, sleep 
impairment, social isolation, irritability, and difficulty in 
establishing work and social relationships.  However, these 
factors have already been considered and were weighed heavily in 
the assignment of the appellant's 50 percent disability rating.  

Further, to the extent that as a general matter lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness (see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995)), the appellant is accordingly 
competent to report observable symptoms.  The Board finds that 
the appellant's reported symptoms are competent and credible 
especially where they mirror the objective findings shown on 
examination and to the extent that they satisfy the criteria 
required for a 50 percent rating.  However, he is not competent 
to provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence that his service-
connected PTSD warrants a 70 percent initial evaluation or 
higher.  Thus, while the appellant is competent to assert that he 
is more severely disabled than currently evaluated, the Board 
concludes that the observations of a skilled professional are 
more probative of the appellant's degree of impairment.  

Therefore, the Board finds that the appellant's symptomatology 
for the duration of his appeal falls within the assigned 50 
percent disability rating, even though it is evident that the 
appellant's symptomatology has increased in severity over the 
last several years.  As stated above, the Board makes this 
finding in light of the overall evidence of record, to include 
the appellant's medical records which indicate that more 
consistently than not, the appellant's initial PTSD 
symptomatology was minimal-to-mild in nature; and that it has now 
increased to, at most, mild-to-moderate in severity. See March 
2010 VA examination report.  Thus, based upon the evidence 
discussed above, the Board finds that a rating in excess of 50 
percent for the appellant's PTSD during the duration of this 
appeal is not warranted.  

In reaching this decision, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations have 
been considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  In doing so, the Board 
finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular standards." 
38 C.F.R. § 3.321(b)(1).  In this case, there has been no 
assertion or showing by the appellant that his service-connected 
PTSD has necessitated frequent periods of hospitalization.  While 
the appellant has argued that his service-connected PTSD has 
interfered with his employability, the Board finds (as discussed 
above) that the 50 percent disability assigned to the appellant's 
service-connected PTSD has already taken into consideration the 
effects of the appellant's PTSD on his employment.  In addition, 
the Board notes for the record that the appellant's claim of 
entitlement to TDIU will be addressed by the RO upon remand.  As 
such, if the evidence reveals at that time that the appellant is 
unemployable by reason of his service-connected disabilities, 
occupational background, and other related factors, the RO will 
assign an extraschedular total rating pursuant to 38 C.F.R. § 
4.16(b).  Thus, the Board concludes that the criteria for 
submission for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, based on a thorough review of the evidence of record, 
the Board finds that the preponderance of evidence is against the 
assignment of an increased rating in excess of 50 percent for the 
appellant's service-connected PTSD during the period of this 
appeal, for the reasons discussed above.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance evidence is against the 
appellant's claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

An initial disability rating in excess of 50 percent for 
posttraumatic stress disorder for the period of the appeal is 
denied.  


REMAND

Unfortunately, a review of the record with respect to the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities to discloses a need for further development prior to 
final appellate review.  

In this regard, the record reveals that the appellant is 
currently service connected for PTSD, bilateral hearing loss and 
tinnitus.  Based upon these disabilities, the appellant seeks a 
TDIU.  The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by nonservice-connected disabilities. 
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) a 
single disability rated as 100 percent disabling; or (2) that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his or her service-connected 
disabilities and there is one disability ratable at 60 percent or 
more, or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability rating of 
70 percent. Id.  If the veteran is unemployable by reason of his 
or her disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned on 
the basis of a showing of unemployability, alone. 38 C.F.R. § 
4.16(b).  

As mentioned previously, the appellant's TDIU claim was remanded 
by the Board for the RO's consideration in October 2009. See 
October 2009 BVA decision. The record reveals that upon remand, 
the RO requested a VA medical opinion in February 2010 in which 
it asked a VA examiner to assess the current severity of the 
appellant' s PTSD, comment on the appellant's ability to function 
in an occupational environment and describe any functional 
limitations the appellant may have solely due to his service-
connected disabilities.  A review of the claims file reveals that 
in response to the RO's request, the appellant was afforded a VA 
audiological examination and a VA PTSD examination. See VA 
examination reports dated in March 2010.  However, while each of 
the VA examiners essentially indicated that the appellant's 
individual service-connected disabilities did not result in the 
appellant not being able to perform physical or sedentary work, 
neither provided a medical opinion as to whether the appellant's 
combined service-connected disabilities would prohibit the 
appellant's ability to work. Id.  As such, this issue must be 
remanded to the RO for the purpose of obtaining an addendum 
medical opinion that addresses this issue.  


Accordingly, the case is REMANDED for the following actions:

1.	The appellant's claims file should be 
forwarded to a qualified VA medical 
examiner for the purpose of obtaining an 
addendum medical opinion as to whether 
it is as least as likely as not that the 
appellant's service-connected PTSD, 
bilateral hearing loss and tinnitus 
exclusively or when considered in 
conjunction with one another prevent him 
from obtaining and maintaining 
substantially gainful employment.  A 
complete rationale for the examiner's 
opinion(s) and conclusion(s) should be 
provided.

2.	When the development requested has been 
completed, the RO should readjudicate 
the TDIU issue on appeal in light of any 
additional evidence added to the claims 
file.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


